Order denying motion of defendant board of education to vacate and set aside plaintiffs’ notice of examination before trial except as to item 1 thereof, and directing said defendant to present itself for examination as to the other items of the notice, affirmed, in so far as an appeal is taken therefrom, with ten dollars costs and disbursements; the examination to proceed on five days’ notice. (See Braun v. Board of Education of the City of N. Y., 248 App. Div. 586; Costellano v. Board of Education of the City of N. Y., Id. 635.) Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.